                                                                                   Case 2:20-cv-00121-JAD-BNW Document 25
                                                                                                                       24 Filed 06/22/20
                                                                                                                                06/19/20 Page 1 of 3
                                                                                                                                                   4



                                                                               1    Amy M. Samberg, NV Bar No. 10212
                                                                                    asamberg@fgppr.com
                                                                               2    FORAN GLENNON PALANDECH
                                                                               3    PONZI & RUDLOFF PC
                                                                                    400 East Van Buren Street, Suite 550
                                                                               4    Phoenix, AZ 85004
                                                                                    Telephone: 602-926-9880
                                                                               5    Facsimile: 312-863-5099
                                                                               6    Dylan P. Todd, NV Bar No. 10456
                                                                               7    dtodd@fgppr.com
                                                                                    Lee H. Gorlin, NV Bar No. 13879
                                                                               8    lgorlin@fgppr.com
                                                                                    FORAN GLENNON PALANDECH
                                                                               9    PONZI & RUDLOFF PC
                                                                                    2200 Paseo Verde Parkway, Suite 280
                                                                              10    Henderson, NV 89052
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11    Telephone: 702-827-1510
                                                                                    Facsimile: 312-863-5099
                                                                              12
                                                                                    Attorneys for Plaintiff Primerica Life
                                                                              13    Insurance Company
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                                                               UNITED STATES DISTRICT COURT
                                                                              15                                       DISTRICT OF NEVADA

                                                                              16    PRIMERICA LIFE INSURANCE COMPANY, a
                                                                                    foreign corporation,                                   CASE NO. 2:20-cv-00121-JAD-BNW
                                                                              17
                                                                              18                          Plaintiff,
                                                                                                                                           MOTION FOR INTERPLEADER
                                                                              19           v.                                              DEPOSIT (28 U.S.C. § 1335)

                                                                              20    KAREN V. AGUILAR, an individual;
                                                                                    GWENDOLYN LEAH DYSON, as
                                                                              21    Administrator of the Estate of John Leonard
                                                                              22    Coleman; AMERICAN FUNERAL
                                                                                    FINANCIAL, LLC, a South Carolina limited
                                                                              23    liability corporation and, DOES 1-10,

                                                                              24    Defendants.
                                                                              25           Pursuant to 28 U.S.C. §1335, Fed. R. Civ. P. 67, and Local rule 67-1, Interpleader Plaintiff
                                                                              26   Primerica Life Insurance Company (“Primerica”) hereby moves this court for leave to Deposit the
                                                                              27   Interplead Funds in the amount of $412,000.00. This Motion is based on the pleadings and papers
                                                                              28   on file and the attached memorandum points and authorities.


                                                                                                                                  -1-
                                                                                   Case 2:20-cv-00121-JAD-BNW Document 25
                                                                                                                       24 Filed 06/22/20
                                                                                                                                06/19/20 Page 2 of 3
                                                                                                                                                   4



                                                                               1                        MEMORANDUM OF POINTS AND AUTHORITIES

                                                                               2          Local Rule 67-1 provides, in pertinent part:

                                                                               3          LR 67-1.        DEPOSIT AND INVESTMENT OF FUNDS IN THE
                                                                                                          REGISTRY ACCOUNT; CERTIFICATE OF CASH
                                                                               4                          DEPOSIT
                                                                               5          (a)     Cash tendered to the clerk for deposit into the court’s Registry Account
                                                                                                  must be accompanied by a written statement titled “Certificate of Cash
                                                                               6                  Deposit,” which must be signed by the attorney or pro se party. The
                                                                                                  certificate must contain the following information:
                                                                               7
                                                                                                  …
                                                                               8
                                                                                                  (3)     The nature of the tender (e.g., interpleader funds deposit …);
                                                                               9
                                                                                                  (4)     The court order permitting the deposit;
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                                  …
                                                                              11
                                                                                          (b)     The depositing party must attach a copy of the order permitting the
                                                                              12                  deposit.
                                                                              13          (c)     The clerk may refuse cash tendered without the Certificate of Cash Deposit
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                  required by this rule.
                                                                              14
                                            Henders on, Nevada 89052




                                                                              15   LR 67-1 (emphasis added).
                                                                              16          Here, this action is well under way. Before Primerica can be dismissed from this action, it

                                                                              17   must deposit the funds with the Court. However, Primerica requires the Court’s Order to Deposit

                                                                              18   before a deposit can be made.

                                                                              19          As provided in the Complaint, the amount of funds to be deposited is $412,000.00. (ECF

                                                                              20   No. 1, at 2:12-13 (¶5)). Upon receipt of the Order to Deposit, the funds will be presented to the

                                                                              21   Court in the form of a check made payable to Clerk, United States District Court. Once presented,

                                                                              22   the funds shall be deposited into the Court’s Interest Bearing-Registry Account and invested in the

                                                                              23   Court Registry Investment System (“CRIS”).

                                                                              24          Primerica is a disinterested stakeholder and does not claim entitlement to any of the funds. 1

                                                                              25   The ownership of the funds is disputed between three adverse claimants. As such good cause

                                                                              26   exists to order the deposit of the funds into the Court registry.

                                                                              27
                                                                                   1
                                                                              28    Primerica is not waiving its right to ask for its costs and reasonable attorney’s fees, to be paid
                                                                                   out of the funds, at the time of its dismissal and expressly reserves its rights to do so.

                                                                                                                                    -2-
                                                                                   Case 2:20-cv-00121-JAD-BNW Document 25
                                                                                                                       24 Filed 06/22/20
                                                                                                                                06/19/20 Page 3 of 3
                                                                                                                                                   4



                                                                               1          Accordingly, Plaintiff respectfully requests that this Court grant its Motion to Deposit the

                                                                               2   Interplead Funds, in the amount of $412,000.00, pursuant to 28 U.S.C. § 1335, Fed. R. Civ. P. 67

                                                                               3   and Local Rule 67-1.

                                                                               4      Dated this 19th day of June 2020.
                                                                                                                                FORAN GLENNON PALANDECH PONZI &
                                                                               5                                                RUDLOFF PC
                                                                               6
                                                                                                                                  By:     /s/ Lee H. Gorlin                       /
                                                                               7                                                        Amy M. Samberg (NV Bar No. 10212)
                                                                                                                                        400 East Van Buren Street, Suite 550
                                                                               8                                                        Phoenix, AZ 85004
                                                                               9                                                        Dylan P. Todd (NV Bar No. 10456)
                                                                              10                                                        Lee H. Gorlin (NV Bar No. 13879)
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                                                                        2200 Paseo Verde Parkway, Suite 280
                                                                              11                                                        Henderson, NV 89052

                                                                              12                                                        Attorneys for Plaintiff Primerica Life
                                                                                                                                        Insurance Company
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                              15   IT IS SO ORDERED:
                                                                              16
                                                                              17
                                                                              18                                                __________________________________________
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                              19
                                                                              20   DATED: June
                                                                                   DATED: June ___, 2020
                                                                                                22, 2020.
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                 -3-
